                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

GARLAND SCHLENKER and
MANDI SCHLENKER                                                                      PLAINTIFFS

v.                                    No. 6:14-CV-06068

SKY TAPP and
GARLAND COUNTY SHERIFF’S OFFICE                                                    DEFENDANTS

                                             ORDER

       The Court has received a report and recommendations (Doc. 132) from Chief United

Magistrate Judge Barry A. Bryant. The deadline to file objections has not passed, but the Court

need not wait. De novo review of the report and recommendations demonstrates that it is proper,

and it is ADOPTED IN ITS ENTIRETY.

       Even if early adoption were erroneous, the Court finds in the alternative that in light of the

atypical posture of this case and the parties’ near-abusive motion practice thus far on the issue of

execution of judgment, extraordinary circumstances exist that would justify vacating the reference

of this motion.

       IT IS THEREFORE ORDERED that Defendant Sky Tapp’s motion (Doc. 120) is DENIED

as premature.

       IT IS SO ORDERED this 3rd day of January, 2019.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             CHIEF U.S. DISTRICT JUDGE
